Citation Nr: 0323468	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  99-18 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for a service-connected left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1994 to 
July 1998.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1999 rating decision of the Department of 
Veterans Affairs (VA) Los Angeles Regional Office (RO) which 
granted service connection for a left knee injury and 
assigned a 10 percent rating, effective July 22, 1998, the 
day following the date of his separation from service.  
38 U.S.C.A. § 5110(b)(1).  

In December 1999, the veteran withdrew his request for a 
Travel Board hearing.  38 C.F.R. § 20.704(e) (2002).  

In December 2000, the Board remanded this matter for further 
evidentiary development.  Upon review of the record, the 
Board concludes that the RO accomplished the requested action 
as far as practicably possible.  See Stegall v. West, 11 Vet. 
App. 268 (1998).


FINDINGS OF FACT

1.  The veteran failed to appear for a VA medical examination 
scheduled in connection with his claimed disability and has 
neglected to provide an explanation of any sort in 
justification of his absence.

2.  The veteran's left knee disability is manifested by no 
more than minimal postoperative symptomatology to include 
mild pain and only slightly more severe symptomatology on 
repeated use.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 10 percent for a left knee disability have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 3.655; 38 C.F.R. Part 4, including § 4.7 and Code 5259 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to an increased rating for 
a left knee disability.  The discussions in the rating 
decision, statement of the case, supplemental statement of 
the case, and December 2002 letter have informed the claimant 
of the information and evidence necessary to warrant 
entitlement to the benefit sought.  Moreover, via the 
supplemental statement of the case and December 2002 letter, 
the veteran was advised of the types of evidence VA would 
assist him in obtaining.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The Board therefore finds that the notice 
requirements of the new law and regulation have been met. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record in this case includes 
service medical records and several fee-basis medical 
examination reports.  Pursuant to the Board's December 2000 
remand, the RO scheduled the veteran for a further medical 
examination for which he failed to appear.  As the record 
shows that the veteran has been afforded fee-basis medical 
examinations in connection with his claim and that the RO 
scheduled an additional medical examination for which the 
veteran failed to appear, the requirements of 38 C.F.R. 
§ 3.159(c)(4) (2002) have been met.  Significantly, no 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim.

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Factual Background 

Service medical records indicate that the veteran injured his 
left knee while playing football in September 1997.  He 
underwent surgery in October 1997 to correct displacement to 
the left anterior cruciate ligament at an Army hospital.  
Service medical records reflect that he was treated by a 
physical therapist until at least May 1998, two months prior 
to his discharge from service.

On September 1998 fee-basis medical examination report, the 
examiner noted a normal gait, the formation of a four-
centimeter non-disfiguring vertical surgical scar on the left 
medial distal aspect of the left patella, and crepitus on 
motion.  Left knee range of motion was from zero to 135 
degrees with pain at zero and 135 degrees.  Left knee range 
of motion was additionally limited by pain, fatigue, and lack 
of endurance following repeated use with pain having a major 
impact on function.  The examiner also stated that left knee 
X-ray films showed metal screws in the distal femur and 
proximal tibia.  The examiner diagnosed post-surgical change 
in the left knee.  

By April 1999 rating decision, the RO granted service 
connection for a left knee injury and assigned a disability 
evaluation of 10 percent.  

In his June 1999 notice of disagreement, the veteran asserted 
that the September 1998 VA medical examination report did not 
reflect restrictions on his day-to-day activities.  

On December 1999 fee-basis medical examination, the examiner 
noted intact range of left knee motion with mild tenderness.  
The physician noted that the veteran's knee condition did not 
appear to affect daily activities and stated that based on 
the examination, it did not appear that the veteran's left 
knee disability would have a significant impact on the type 
of work he could perform.  There was no sign of abnormal 
weight bearing, and examination of the left knee revealed no 
heat, redness, swelling, effusion, drainage, abnormal 
movement, instability, or weakness.  Left knee range of 
motion was from zero to 140 degrees with mild tenderness on 
extension, as well as mild tenderness to palpation of the 
veteran's left knee scar that resulted from left knee 
surgery.  There was no fatigue, weakness, or lack of 
endurance following repeated use.  With respect to the scar, 
the examiner noted that it was approximately 4 centimeters in 
length and well healed.  There was no loss of underlying 
tissue and no disfigurement and the scar did not appear to 
affect left knee range of motion.  Another small patellar 
scar was not tender.  An X-ray study reflected post-surgical 
left knee changes, and the examiner diagnosed status post 
removal of the semilunar cartilage of the left knee.  

In April 2003, the veteran failed to report for his scheduled 
fee-basis orthopedic examination.  The record contains no 
explanation for the veteran's absence.

Law and Regulations 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C. § 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3

Pyramiding, that is rating the same disability, or the same 
manifestation of a disability, under different diagnostic 
codes, is to be avoided when rating a veteran's service-
connected disabilities.  38 C.F.R. § 4.14.  It is possible 
for a veteran to have separate and distinct manifestations 
from the same injury which would permit rating under several 
diagnostic codes.  The critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlaps the symptomatology of 
the other condition.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).  

In determining the proper rating to be assigned a given 
disability, the Board may only consider those factors which 
are included in the rating criteria provided by regulations 
for rating that disability.  To do otherwise would be error 
as a matter of law.  Massey v. Brown, 7 Vet. App. 204 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  However, the 
assignment of a particular diagnostic code is completely 
dependent on the facts of a particular case.  Butts v. Brown, 
5 Vet. App. 532 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  See Tedeschi v. Brown, 7 
Vet. App. 411 (1995).  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 4.3.  When the positive and negative 
evidence relating to a veteran's claim are in approximate 
balance, thereby creating a reasonable doubt as to the merits 
of a claim, the veteran prevails.  Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.

Analysis

Generally, when entitlement or continued entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or reexamination, and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in accordance with 
paragraph (b) or (c) of this section as appropriate.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc. For purposes of this section, 
the terms examination and reexamination include periods of 
hospital observation when required by VA.  38 C.F.R. § 
3.655(a).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b).

As the veteran failed to report for the VA fee-basis medical 
examination scheduled in April 2003 and has offered no good 
reason for the failure to so report, the Board, under the 
provisions of 38 C.F.R. § 3.655(b), may deny his claim for an 
increased evaluation for a left knee disability.

In any event, the veteran would not be entitled to an 
increased rating for his left knee disability.  Currently, 
the veteran's left knee disability is rated 10 percent 
disabling under Diagnostic Code 5259.  38 C.F.R. § 4.71a.  
Under that code, a maximum 10 percent rating is assigned for 
symptomatic removal of semilunar cartilage.  Id.  Because the 
veteran is already in receipt of the highest evaluation 
available under Diagnostic Code 5259, an increased rating 
cannot be granted based on its provision.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997) (holding that an issue 
is moot when the full benefit sought is granted).

Ankylosis of the knee and impairment of the tibia (malunion 
and nonunion) are evaluated under the provisions of 38 C.F.R. 
§§ 4.71a, Diagnostic Codes 5256 and 5262, respectively.  
However, the veteran's left knee disability has not been 
shown to involve symptomatology consistent with those 
disorders.  Accordingly, inasmuch as the veteran's left knee 
has not been shown to be ankylosed, and no impairment 
characterized by either malunion or nonunion of the tibia and 
fibula has been shown, such diagnostic codes will not be 
further discussed here.

Slight impairment of the knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent rating requires moderate 
impairment.  A 30 percent rating requires severe impairment.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.  Based on the 
evidence of record, the veteran would be entitled to no more 
than a 10 percent evaluation under the provisions of this 
code.  The veteran's left knee symptomatology has been 
characterized as mild and such symptoms as recurrent 
subluxation and lateral instability have not been shown.  An 
evaluation under Diagnostic Code 5257, however, is not 
available to the veteran at this time.  He has already been 
granted a 10 percent evaluation under Diagnostic Code 5259 
pertaining to the symptomatic removal of the semilunar 
cartilage.  Thus, any adverse symptomatology that the veteran 
might be experiencing has been taken into account in 
assigning the 10 percent evaluation under Diagnostic Code 
5259, and a simultaneous evaluation under Diagnostic Code 
5257 would constitute prohibited pyramiding.  38 C.F.R. 
§ 4.14; Esteban, supra.  

Diagnostic Code 5261 is not for application as it refers to 
limitation of knee extension, and the veteran does not suffer 
from such.  See 38 C.F.R. § 4.71a.  Similarly, Diagnostic 
Code 5260 dealing with limitation of knee flexion is 
inapplicable.  Normal knee range of motion is from zero to 
140 degrees.  See 38 C.F.R. § 4.71, Plate II.  Furthermore, 
evaluations for limitation of flexion of a knee are assigned 
as follows: flexion limited to 60 degrees is zero percent; 
flexion limited to 45 degrees is 10 percent; flexion limited 
to 30 degrees is 20 percent; and flexion limited to 15 
degrees is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5260. According to the record, at worst, range of left knee 
motion is from zero to 135 degrees of flexion.  Such minimal 
limitation of left knee motion is not even sufficient to 
merit a noncompensable evaluation.  As such, again, 
Diagnostic Code 5260 does not apply.

The Board has also considered application of 38 C.F.R. §§ 
4.40 and 4.45 in light of the Court's ruling in DeLuca, 
supra.  The provisions of 38 C.F.R. § 4.59 have also been 
considered.  In that regard, the veteran has complained of 
pain and limitation of left knee function.  However, the 
Board finds that an additional evaluation for pain and 
limitation of function under these codes is not appropriate 
in this instance.  The veteran has already been compensated 
for symptomatic residuals of the removal of the semilunar 
cartilage under Code 7259 although his symptomatology has 
been described as minimal.  Thus, he has already been 
compensated for functional loss and painful motion to the 
maximum extent possible under applicable law and regulations.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.  The rating 
schedule may not be employed as a vehicle for compensating a 
claimant twice or more for the same symptomatology; such a 
result would overcompensate him for the actual impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.14.

The Board notes that evidence has indicated two small and 
superficial scars on the left knee.  Scarring is a separate 
and distinct manifestation that is ratable under differing 
codes, no bar to the assignment of a separate rating is 
found.  See 38 C.F.R. § 4.14; Esteban, supra.  

Scars that are superficial and unstable are rated under 
Diagnostic Code 7803.  See 67 Fed. Reg. 49590-49599 (July 31, 
2002) (effective August 30, 2002).  This code is inapplicable 
because the veteran's scars have not been found to be 
unstable.  Diagnostic Code 7804 pertaining to superficial 
scars that are painful on examination is similarly 
inapplicable.  See Id.  Although the veteran's four-
centimeter left knee scar was said to be mildly tender on 
palpation, pain due to left knee scarring has not been 
objectively found.  Finally, an evaluation under Diagnostic 
Code 7805 would not be appropriate in this instance.  See Id.  
Diagnostic Code 7805 regards "other scars," and those are 
to be rated based on limitation of function of the part 
affected.  The veteran's left knee scars have not resulted in 
any limitation of function.  Thus, Diagnostic Code 7805 does 
not apply.  Pursuant to the foregoing, it is concluded that a 
preponderance of the evidence shows that the healed scars 
over the veteran's left knee is not of such a nature or 
severity as to warrant the assignment of a separate 
compensable schedular evaluation.  

Furthermore, the Board finds that the current 10 percent 
rating is the highest rating warranted in conjunction with 
the veteran's original claim and subsequent grant of service 
connection for a left knee disability.  See Fenderson, supra.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

The appeal is denied.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

